Citation Nr: 1634049	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  12-28 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1970 to September 1991, with service in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issues on appeal.

The Board notes that the Veteran attended a Travel Board hearing in June 2016.  The transcript is associated with the record.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for bilateral hearing loss was initially denied in an October 2008 rating decision; the Veteran did not appeal that decision or submit new and material evidence within one year.  

2.  Evidence submitted since the October 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative or redundant of the evidence of record at the time of the prior final denial of bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's claim for service connection for tinnitus was initially denied in an October 2008 rating decision; the Veteran did not appeal that decision or submit new and material evidence within one year.  

4.  Evidence submitted since the October 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative or redundant of the evidence of record at the time of the prior final denial of tinnitus, and raises a reasonable possibility of substantiating the claim.

5.  The Veteran's tinnitus began during his active service.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision that denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2008); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2008).
 
2.  Since the October 2008 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  Since the October 2008 rating decision, new and material evidence has been received, and the claim of entitlement to service connection for tinnitus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Claims

The Board notes that the issues of entitlement to service connection for bilateral hearing loss and tinnitus were previously considered and denied by a rating decision in October 2008; the Veteran's bilateral hearing loss was denied due to lack of hearing loss for VA purposes and his tinnitus was denied due to a lack of any in-service complaints of tinnitus.  The Veteran did not appeal this October 2008 decision, or submit new and material evidence within a year.  The decision is thus final.  38 U.S.C.A. § 7105(C); 38 C.F.R. § 20.110, 3.156(b)(2015).

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-118.

To establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran's claim of entitlement to service connection for bilateral hearing loss was denied in October 2008 on the basis that there was no hearing loss disability for VA purposes.  The Veteran's claim of entitlement to service connection for tinnitus was also denied on the basis that the condition was not "clinically diagnosed."  

The evidence that was of record at the time of the October 2008 rating decision included the Veteran's service treatment records (STRs), medical records from the Miami VA Medical Center, and a July 2008 VA examination for audiology.  The STRs were silent regarding tinnitus.  The VA treatment records did not indicate hearing loss or tinnitus complaints.  The VA examination found no VA hearing loss or tinnitus.

Evidence added to the record after October 2008 rating decision includes the Veteran's January 2010 claim, VA treatment records, a July 2012 audiology VA examination, statements by the Veteran including a June 2010 notice of disagreement, and a June 2016 Board hearing.  In a March 2010 VA audiology consult, the Veteran reported ringing in his ears.  In his June 2010 statement, the Veteran noted that his tinnitus and hearing loss were due to the acoustic trauma he experienced in service as a helicopter repairman.  VA medical record from January 2010 noted reports of tinnitus of two years.  A March 2011 VA record, the Veteran reported constant bilateral tinnitus, with an onset of over 20 years prior.  The assessment was tinnitus.  The July 2012 VA examination did not find hearing loss for VA purposes and found that tinnitus was unrelated to service, due to silent STRs.  In the Veteran's October 2012 substantive appeal, he reported ringing in his ears since service discharge.  At his June 2016 Board hearing, the Veteran noted that he experienced hearing loss for years.  Regarding his tinnitus, the Board notes that the July 2012 VA examination addressed the Veteran's current reports of tinnitus, finding that there was no in-service evidence of such.  The Veteran testified at his June 2016 hearing that he hears a constant ringing sound and that he's had it since service.  He reported that he wasn't sure if his hearing had worsened since the last examination, because the ringing was interfering so strongly with his hearing.

The Board finds that new and material evidence has been presented.  The evidence, including the Veteran's lay statements, the 2012 VA examination and the June 2016 Board hearing testimony, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of current hearing loss and tinnitus.  See 38 C.F.R. 
§ 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claims.  See Shade, 24 Vet. App. at 117.  

Accordingly, for all of the above reasons, the Veteran's claims for service connection for tinnitus and bilateral hearing loss are reopened.  

Service Connection for Tinnitus

The Board finds that the evidence of record supports a finding of service connection for tinnitus.  First, the Veteran has a current diagnosis of tinnitus; at a July 2012 VA examination the Veteran reported tinnitus and he has provided further competent and credible statements with regard to current ringing in his ears.  See 38 C.F.R. §§ 3.303(a), Shedden, 381 F.3d at 1167; Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Second, there is evidence of an in-service event, disease, or injury as the Veteran provided competent and credible statements that he was exposed to loud noises as the result of his MOS as a helicopter repairman.  Additionally, the Veteran reported tinnitus began during service.  See June 2016 Board Hearing Transcript.  His statements are competent as he is capable of testifying regarding ringing in his ears and credible because his statements are consistent with the circumstances of his MOS.  See 38 C.F.R. § 3.303(a); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Third, the remaining question is whether the evidence of record shows that the Veteran's current diagnosis of tinnitus is related to in-service noise exposure.  The Veteran testified that he has continued to experience tinnitus since it began during active service.  The Board finds this testimony competent and credible as he has consistently stated it has existed since service.  See Charles, 16 Vet. App. at 374; Caluza, 7 Vet. App. at 511.  Although the July 2012 VA audiological examiner found that tinnitus was unrelated to service, he based this opinion on the lack of reports of tinnitus during and after service.  As the Board has found the Veteran's statements in that regard competent and credible, the opinion is based on an inaccurate factual basis and is not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (noting that a medical opinion based upon an inaccurate factual premise has no probative value).

As such, where the only probative evidence of record indicates that tinnitus began during service and continued thereafter, the Board concludes that a grant of service connection for tinnitus is warranted.



ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for bilateral hearing loss, is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for tinnitus, is reopened.

Service connection for tinnitus is granted.  


REMAND

Regarding the bilateral hearing loss, the Board finds that a new VA examination and opinion is necessary to clarify whether the Veteran has a diagnosis of bilateral hearing loss and whether such is related to his service.  In this regard, the Veteran was provided a VA audiological examination in July 2008 and July 2012.  After examination of the Veteran, the July2012 VA examiner found there was not a bilateral hearing loss disability for VA purposes.  However, the Board finds that the Veteran testified at his June 2016 Board hearing that he continues to experience hearing loss that may have worsened, such that it is possible hearing loss for VA purposes now exists.  The Board finds that as the last VA examination was approximately four years ago, the Veteran should be afforded another one to determine if his hearing loss has risen to the level sufficient for VA purposes.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  

3.  After any additional records are associated with the claims file, schedule the Veteran for a VA audiological examination to determine the etiology of his claimed bilateral hearing loss.  The claims folder must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  A supporting explanation must be provided for all opinions.  

Based on the review and the audiological examination, the examiner must render an opinion as to the following:

(a)  Whether the Veteran has a bilateral hearing loss disability for VA evaluation purposes i.e. the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

(b)  If the Veteran has a bilateral hearing loss for VA evaluation purposes, whether it is at least as likely as not (a 50 percent or greater probability) that the current bilateral hearing loss is causally or etiologically related to his service, including his credible report of noise exposure.  

(c)  In addition, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.  The fact that hearing loss was not shown in service cannot legally serve as the explanation for finding that a current hearing loss is not related to service.  Additionally, the examiner should address any report of the Veteran's of a continuity of hearing loss symptoms since discharge from service.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  Thereafter, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


